Wham, J. Claimant, Bay S. Thompson, the duly certified official court reporter of the 17th Judicial Circuit, brings this action to recoA^er $253.80 for travel expenses incurred in the performance of his duties from March to December of 1958, and January through June of 1959. At the time these expenses were incurred, there remained a sufficient unexpended balance in the appropriation from Avhieh payment could have been made. Proper vouchers Avere filed, but they were presented for payment after the appropriation for the 70th Biennium had lapsed. There is no doubt as to the claim, and the following stipulation Avas entered into by and betAveen claimant and respondent: “It is hereby agreed and stipulated by and between Ray S. Thompson, claimant in the case herein, and the State of Illinois, respondent, through its attorney, William L. Guild, Attorney General of the State of Illinois: 1. That claimant, Ray S. Thompson, is the duly certified official court reporter of the Seventeenth Judicial Circuit of the State of Illinois with his principal place of performance of duties in the cities of Rockford and Belvidere, Illinois; 2. That during the period of March through December, 1958 travel expenses were then incurred by Ray S. Thompson, claimant, in the performance of the above mentioned official duties on the dates and in the amounts set forth in exhibit A of the complaint heretofore filed in the cause herein; 3. That during the period of January through June of 1959 travel expenses were incurred by Ray S. Thompson, claimant, in the performance of the above mentioned official duties on the dates and in the amounts set forth in lines one through seventeen of exhibit B of the complaint heretofore filed in the cause herein; 4. That vouchers for travel expenses were filed by Ray S. Thompson, claimant, in accordance with Section 12 of an Act entitled 'An Act in Relation to State Finance’; 5. That a claim in the amount of $253.80 was filed with the office of the Auditor of Public Accounts, State of Illinois, on December 7, 1959; 6. That the expenses incurred as set forth in exhibits A and B of the complaint hereinabove mentioned are reasonable, and were in fact incurred; 7. That Ray S. Thompson, claimant, is entitled to an award in the sum of $253.80.” Claimant is obviously entitled to compensation for these incurred expenses, and the claim is hereby allowed in the sum of $253.80.